                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION

AVERY B. CRAWFORD,            §
#02214933,                    §
                              §
              Plaintiff,      §
                              §
v.                            §
                              §                                   CIVIL NO.
BEXAR COUNTY SHERIFF’S DEPUTY §                             SA-18-CV-266-JKP(ESC)
JOSE HERNANDEZ,               §
                              §
              Defendant.      §
                              §

                       AMENDED ORDER APPOINTING COUNSEL

          On July 31, 2019, after having construed Defendant, Hernandez’s Motion to Dismiss

[#49] as a Motion for Summary Judgment, the Court entered an Order denying both Defendant

Hernandez’s Motion for Summary Judgment [# 49] and Plaintiff, Crawford’s Motion for

Summary Judgment [# 69]. As discussed in the Court’s Order [#74], disputed issues of material

fact preclude summary judgment on Plaintiff’s Fourteenth Amendment excessive force claim

against Defendant Hernandez in his individual capacity. To ensure this case timely proceeds to

trial and upon the request of Plaintiff, the court appoints counsel to represent Plaintiff in this

matter.

          It is therefore ORDERED that the Motion for Appointment of Counsel, filed by

Plaintiff on September 16, 2019 [#76], is GRANTED.

          It   is   further    ORDERED        that    Thomas       M.     Melsheimer      (Email:

tmelsheimer@winston.com) of Winston & Strawn LLP, 2121 N. Pearl Street, Suite 900, Dallas,

Texas 75201, Phone: 214-453-6500, is appointed to represent Plaintiff Avery B. Crawford in

this cause.
       It is finally ORDERED that the parties shall submit a joint proposed scheduling order on

or before October 30, 2019.

       SIGNED this 19th day of September, 2019.




                                          ELIZABETH S. ("BETSY") CHESTNEY
                                          UNITED STATES MAGISTRATE JUDGE




                                              2
